Name: Commission Regulation (EEC) No 3617/85 of 20 December 1985 concerning the stopping of fishing for herring by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 85 Official Journal of the European Communities No L 344/43 COMMISSION REGULATION (EEC) No 3617/85 of 20 December 1985 concerning the stopping of fishing for herring by vessels flying the flag of the Netherlands Netherlands have prohibited fishing for this stock as from 14 December 1985 ; whereas it is therefore necessary to abide by that date ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2756/85 (4), provides for herring quotas for 1985 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of herring in the waters of ICES division VII g to k by vessels flying the flag of the Netherlands or registered in the Netherlands, have reached the quota allocated for 1985 ; whereas the HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in the waters of . ICES division VII g to k by vessels flying the flag of the Netherlands or regis ­ tered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1985 . Fishing for herring in the waters of ICES division VII g to k by vessels flying the flag of the Netherlands or regis ­ tered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force the day of its publi ­ cation in the Official Journal of the European Commu ­ nity. It shall apply with effect from 14 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220 , 29 . 7 . 1982, p. 1 . (2) OJ No L 169 , 28 . 6 . 1983 , p. 14 . (}) OJ No L 1 , 1 . 1 . 1985, p. 1 . (4) OJ No L 259, 1 . 10 . 1985, p. 68 .